TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 24, 2019



                                      NO. 03-18-00707-CV


                                      Ali Mahrou, Appellant

                                                 v.

                          Weeton Properties, LLC Series B, Appellee




         APPEAL FROM THE 33RD DISTRICT COURT OF BLANCO COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                  VACATED -- OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on October 9, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s order. Therefore, the Court vacates the trial court’s interlocutory order.

Appellee shall pay all costs relating to this appeal, both in this Court and in the court below.